Citation Nr: 1014297	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-28 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) prior to July 24, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to June 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which continued the 50 percent rating for the 
Veteran's service-connected PTSD.

By an April 2008 rating decision, the RO increased the 
assigned rating for the Veteran's PTSD to 100 percent, 
effective July 24, 2006.  The Veteran has continued his 
appeal, contending that he was entitled to a rating in excess 
of 50 percent prior to that effective date.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of this hearing has been associated with the Veteran's VA 
claims folder.

For the reasons detailed below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that further development is required in order to 
comply with the duty to assist.

As part of his March 2010 Board hearing, the Veteran 
testified that he was in receipt of disability benefits from 
the Social Security Administration (SSA).  No such records 
appear to be on file.  

The United States Court of Appeals for Veterans Claims 
(Court) has long held that the duty to assist includes 
requesting information and records from the SSA which were 
relied upon in any disability determination.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 
2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); see also 38 U.S.C.A. 
§ 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that "not all medical 
records or all SSA disability records must be sought-only 
those that are relevant to the [V]eteran's claim.  To 
conclude that all medical records or all SSA disability 
records are relevant would render the word 'relevant' 
superfluous in the statute [governing VA's duty to assist]."  
Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The 
Federal Circuit further held that "relevant records for the 
purpose of § 5103A are those records that relate to the 
injury for which the claimant is seeking benefits and have a 
reasonable possibility of helping to substantiate the 
[V]eteran's claim."  Id.

In this case, the Veteran has contended that his award of SSA 
disability benefits was based primarily upon his PTSD and 
depression.  Although he indicated the SSA decision was 
based, in part, upon his VA examinations, he also testified 
that there was also an SSA consultation psychiatric 
examination.  See Transcript pp. 3-4.  Therefore, in this 
case, the Veteran has indicated that the SSA is in possession 
of records relevant to his current claim that are not on 
file.  He did indicate that his SSA benefits were effective 
from 2006, the same year he was assigned a 100 percent 
schedular rating for the PTSD.  Id.  However, it is not clear 
from the record whether these benefits were assigned for a 
period earlier in 2006 than the July 2006 effective date for 
the 100 percent rating.  Consequently, the Board must 
conclude that a remand is required in order to obtain these 
records.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain from the 
Social Security Administration the 
records pertinent to the Veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.

2.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in June 2009, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


